Citation Nr: 0303726	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  00-18 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for a uterine 
fibroid tumor from April 1 to December 16, 1998, and to an 
initial rating in excess of 30 percent for the post-
hysterectomy residuals of a uterine fibroid tumor on and 
after April 1, 1999.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from February 1978 to March 
1998, including service in Southwest Asia (Persian Gulf) in 
1990-91.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

Service connection has been granted for a fibroid uterine 
tumor, rated at the noncompensable level from April 1, 1999.  
On December 16, 1998, the appellant underwent a hysterectomy 
because of the service-connected fibroid uterine tumor, and a 
mandatory three-month 100 percent schedular rating was 
assigned for this surgery from December 16, 1998, through 
March 31, 1999, under the provisions of Diagnostic Code 7618, 
which also provides for a 30 percent rating thereafter.  The 
present appeal ensued from these actions and pertains to the 
issue as stated on the cover page of this decision.  

By rating action dated in April 2002, the RO denied service 
connection for endometriosis and for the removal of both 
ovaries due to multiple follicular cysts.  The appellant's 
letter dated December 31, 2002, appears to be a timely Notice 
of Disagreement with the April 2002 rating decision with 
respect to those issues, thereby requiring a remand pursuant 
to Manlicon v. West, 12 Vet. App. 238 (1999).  These issues 
are not inextricably intertwined with the issue currently on 
appeal before the Board.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  Prior to the appellant's hysterectomy on December 16, 
1998, her uterine fibroid tumor is not shown to have required 
continuous medical treatment.  

3.  The mandatory three-month 100 percent rating for the 
appellant's hysterectomy has been assigned from December 16, 
1998, through March 31, 1999.  

4.  The maximum schedular rating of 30 percent has been 
assigned for the appellant's post-hysterectomy residuals, 
effective from April 1, 1999.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for a 
uterine fibroid tumor from April 1 to December 16, 1998, are 
not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.116, Diagnostic Codes 7628-7615 (2002).  

2.  During the period beginning April  1, 1999, the post-
hysterectomy residuals of a uterine fibroid tumor are 
properly rated as 30 percent disabling under the applicable 
criteria.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.116, Diagnostic Code 7618 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001)(codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2002)).  The Board will 
assume, for the purposes of this decision, that the 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The record reflects that through the statement of the case 
and supplements thereto, the RO has notified the appellant of 
the evidence and information needed to substantiate her 
claim, the information she should provide to enable the RO to 
obtain evidence on her behalf, the assistance that VA would 
provide to obtain evidence and information on her behalf, the 
evidence that the veteran should submit if she did not desire 
the RO to obtain the evidence on her behalf, and the evidence 
that the RO has obtained.  See also the RO's letters to the 
appellant dated January 5, March 21, and April 28, 2001.  
Therefore, the Board is satisfied that the RO has complied 
with the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Moreover, the veteran has been afforded appropriate VA 
examinations, and extensive private treatment records have 
also been associated with the record.  Neither the veteran 
nor her representative has identified any additional evidence 
or information which could be obtained to substantiate the 
present claim on appeal.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.  



II.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability at issue.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to this disability, except as noted below.  

The rule from Francisco v. Brown, 7 Vet.App. 55, 58 (1994) 
(Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.) is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The service medical records reflect the presence of fibroid 
disease since 1995.  This problem was not considered 
disabling and did not require continuous treatment.  In 
February 1998, in connection with her pending retirement from 
military service, the appellant was accorded a complete and 
comprehensive gynecological examination, which was reportedly 
normal.  The clinical evaluation of the pelvis was normal on 
the retirement medical examination in March 1998.  

The appellant was accorded comprehensive VA medical 
examinations in June 1998 in connection with her initial 
claim for compensation benefits.  The reports of these 
various examinations of the appellant do not reflect any 
relevant complaints, and the vagina, cervix and uterus were 
all reportedly normal on this examination.  The appellant's 
complaints of right inguinal/abdominal pain were felt to be 
exercise-induced.  

Private medical records indicate that a vaginal ultrasound 
study in early November 1998 disclosed a large mass in the 
cavity of the uterus.  The appellant was reportedly having 
symptoms of urinary frequency and some pressure at this time.  
Subsequent biopsy determined that the uterine mass was 
benign.  On December 12, 1998, the appellant underwent a 
total vaginal hysterectomy.  In addition to the fibroid 
uterine tumor, which was removed along with the uterus and 
cervix, endometriosis was also found in and excised from the 
left pelvic brim and the rectum.  Postoperative recovery from 
the hysterectomy was uneventful, but a bladder laceration and 
a cut ureter required further surgical repair.  

In December 2000, the appellant had a left adnexal mass 
removed, together with both of her ovaries and tubes with 
multiple follicular cysts.  No endometriosis was identified 
at this time.  The relevant private medical records reflect 
no evidence of complications from the earlier hysterectomy.  

The appellant was accorded another VA examination in October 
2001 which concentrated on her claims concerning 
endometriosis and follicular cysts.  It was reported at this 
time that she had no bladder incontinence or pain.  Pelvic 
exam disclosed no uterus, and no evidence of cystocele, 
adhesions, rectovaginal fistula or fecal leakage.  Subjective 
complaints of urinary incontinence were recorded, but the 
appellant admitted that she did not need to use a pad.  

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

The Rating Schedule provides that benign neoplasms of the 
gynecological system will be rated according to the 
impairment of function of the urinary or gynecological 
systems, or skin.  38 C.F.R. § 4.116, Diagnostic Code 7628.  

The general rating formula provided by the Rating Schedule 
for disease, injury, or adhesions of the female reproductive 
organs, including the uterus, assigns a maximum 30 percent 
rating for symptoms not controlled by continuous treatment; a 
10 percent rating for symptoms that require continuous 
treatment; and a noncompensable rating for symptoms that do 
not require continuous treatment.  38 C.F.R. § 4.116, 
Diagnostic Code 7615.  

Removal of the uterus, including the corpus, will be rated 
100 percent disabling for three months after removal; and 
30 percent disabling thereafter.  38 C.F.R. § 4.116, 
Diagnostic Code 7618.  

Prior to the appellant's hysterectomy in December 1999, the 
presence of fibroid disease had been established, but there 
is no competent medical or other evidence of record 
indicating that this condition required continuous medical 
treatment during the period from April 1 to December 16, 
1998.  Accordingly, a noncompensable rating under Diagnostic 
Codes 7628-7615 of the Rating Schedule is appropriate.  

Following the total vaginal hysterectomy on December 16, 
1998, the mandatory three-month 100 percent rating was 
assigned from December 16, 1999, through March 31, 1999, 
under Diagnostic Code 7618.  Afterward, the maximum schedular 
rating of 30 percent was assigned under the same Diagnostic 
Code, effective April 1, 1999; and the current record 
presents no factual basis for a higher schedular rating.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.  The question of what rating is appropriate for 
endometriosis and the removal of the appellant's ovaries must 
first await a favorable decision concerning her claim of 
entitlement to service connection for these separate 
disabilities.  So far, such a favorable decision has not been 
reached.  

Extra-schedular Consideration

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  There is no indication in the record that the 
schedular evaluations are inadequate to evaluate the 
impairment of the appellant's earning capacity due to the 
disability at issue.  The veteran has not required frequent 
hospitalization for this disability and the manifestations of 
this disability are not in excess of those contemplated by 
the schedular criteria.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  


ORDER

Entitlement to an initial compensable rating for a uterine 
fibroid tumor from April 1 to December 16, 1998, and to an 
initial rating in excess of 30 percent for the post-
hysterectomy residuals of a uterine fibroid tumor on and 
after April 1, 1999, is denied.  


REMAND

In approximately December 2002, the appellant filed a timely 
notice of disagreement with the RO's denial of service 
connection for endometriosis and for the removal of both 
ovaries due to multiple follicular cysts.  Since a statement 
of the case on these issues has never been issued by the RO, 
a remand pursuant to Manlicon v. West, 12 Vet. App. 238 
(1999) is required.  

The RO should issue a statement of the 
case to the appellant and her 
representative on the issues of 
entitlement to service connection for 
endometriosis and for the removal of both 
ovaries due to multiple follicular cysts.  

If a timely substantive appeal is received with respect to 
either or both issues, the RO should complete the appropriate 
procedural development necessary for appellate review by the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



